          Case 1:20-cv-05967-ALC Document 7 Filed 09/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CRUZ, on behalf of himself and all others
 similarly situated,                                                        9/2/2020
                              Plaintiff,
                                                             1:20-cv-05967-ALC
                     -against-
                                                             ORDER
 LUCCHESE, INC.,

                              Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff is ORDERED to file a response to Defendant’s letter, ECF No. 6, on or

before September 4, 2020.

SO ORDERED.

Dated:    September 2, 2020
          New York, New York

                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
